Case 2:19-bk-50766      Doc 23    Filed 03/14/19 Entered 03/14/19 13:04:26           Desc Main
                                  Document     Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 In re                                          :     Case No. 19-50766
                                                :
 Exceptional Innovation, Inc.                   :     Chapter 7
                                                :
         Debtor.                                :     Judge John E. Hoffman Jr.


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Notice of Chapter 7 Bankruptcy Case—No Proof of Claim
Deadline [Doc. 5], a copy of which is attached hereto, was served by ordinary U.S. mail, on March
14, 2019 addressed to those parties listed on the attached Service List.


                                     Respectfully submitted,

                                       /s/ J. Matthew Fisher
                                     J. Matthew Fisher             (0067192)
                                     Allen Stovall Neuman Fisher & Ashton LLP
                                     17 South High Street, Suite 1220
                                     Columbus, OH 43215
                                     Telephone (614) 221-8500
                                     Facsimile (614) 221-5988
                                     fisher@asnfa.com
                                     Attorneys for Debtor
      Case
      Case2:19-bk-50766
           2:19-bk-50766 Doc
                         Doc23
                             6 Filed
                                  Filed02/13/19
                                        03/14/19 Entered
                                                 Entered02/13/19
                                                           03/14/1910:42:32
                                                                   13:04:26 Desc
                                                                            DescCh
                                                                                 Main
                                                                                   7
                           First Mtg
                                 Document
                                      Corp No POC
                                               Page Page
                                                    2 of 5 1 of 2
Information to identify the case:
Debtor 1              Exceptional Innovation, Inc.                                      Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name                            EIN 42−1623444
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 2/12/19
Case number: 2:19−bk−50766                Case Assigned To: John E. Hoffman Jr.


Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


Do not file this notice with any proof of claim or other filing in the case.
                                                 About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                       Exceptional Innovation, Inc.

2.      All other names used in the
        last 8 years

3.     Address                               480 Olde Worthington Rd., Suite 350
                                             Westerville, OH 43082

4.     Debtor's attorney                     J Matthew Fisher                                       Contact phone (614) 221−8500
                                             Allen, Kuehnle Stovall & Neuman LLP
       Name and address                      17 South High Street, Suite 1220                       Email: fisher@aksnlaw.com
                                             Columbus, OH 43215

5.     Bankruptcy trustee                    Christal L Caudill                                     Contact phone 614−389−4940
                                             3757 Attucks Drive
       Name and address                      Powell, OH 43065                                       Email: trusteepleadings@caudill−law.com
                                                                                                              For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
       Case
       Case2:19-bk-50766
            2:19-bk-50766 Doc
                          Doc23
                              6 Filed
                                   Filed02/13/19
                                         03/14/19 Entered
                                                  Entered02/13/19
                                                            03/14/1910:42:32
                                                                    13:04:26 Desc
                                                                             DescCh
                                                                                  Main
                                                                                    7
                            First Mtg
                                  Document
                                       Corp No POC
                                                Page Page
                                                     3 of 5 2 of 2
Debtor Exceptional Innovation, Inc.                                                                                     Case number 2:19−bk−50766
6. Bankruptcy clerk's office        170 North High Street                                                          Hours open 9:00 am − 4:00 pm
                                    Columbus, OH 43215−2414                                                        Monday through Friday
   Documents in this case may be filed at this
   address. You may inspect all records filed                                                                      Contact phone (614)469−6638
   in this case at this office or online at
   www.pacer.gov.
                                                                                                                   Date: 2/13/19

7. Meeting of creditors                          March 21, 2019 at 09:30 AM                                        Location:

   Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. If     170 North High Street, Suite 100,
   questioned under oath. In a joint case,       so, the date will be on the court docket. No unauthorized         Columbus, OH 43215
   both spouses must attend. Creditors may       cellular phones, cameras, recording devices, weapons,
   attend, but are not required to do so.        pagers or other portable electronic devices are permitted
                                                 on the court's premises.


8. Creditors with a foreign                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                       extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


9. Proof of Claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If it
   Please do not file a proof of claim unless    later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   you receive a notice to do so.                that you may file a proof of claim and stating the deadline.

10. Abandonment                               Pursuant to L.B.R. 6007−1, the trustee may abandon property listed on the debtor's schedules upon the
                                              request of any party in interest or upon the trustee's determination that there is no equity in the property
                                              for the benefit of unsecured creditors and that the property is burdensome. Further notice to creditors
                                                    and other parties in interest is not required for the abandonment of any property unless a party in
                                                      interest, before the conclusion of the § 341 meeting, files a request for further notice of
                                           abandonment with        service of such notice on the trustee, or unless further notice is ordered by the court or
                                           requested by
                                              the trustee.
If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic
Bankruptcy Noticing (EBN) service. EBN is reliable, fast, and efficient. Additional details and registration are available at:
https://bankruptcynotices.uscourts.gov
  Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                      page 2
           Case 2:19-bk-50766          Doc 23   Filed 03/14/19 Entered 03/14/19 13:04:26       Desc Main
                                                Document     Page 4 of 5

 Steve Campbell                             Ryan Carr                            Richard Conley
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Nicholas Dalton                            Jamie Forsythe                       Michael Hill
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Terry Keith                                Joseph Kobalka                       Terrance Malone
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Nora Merhar                                David Miller                         Sharon Miller
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Cameron Mokas                              Michael Schertzer                    Matt Stephey
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Tammy Tull Oakley                          Howard Watts                         Eric Wilder
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Thomas Leone                               Christopher McVay                    Kenny NG
c/o Gregory R. Mansell                     c/o Gregory R. Mansell               c/o Gregory R. Mansell
1457 S. High St                            1457 S. High St                      1457 S. High St
Columbus, OH 43207                         Columbus, OH 43207                   Columbus, OH 43207


 Brown George Ross LLP                      Robert Half International           American Express Travel Related Services
2121 Avenue of the Stars, 28th Floor       12400 Collection Cir. Dr.            200 Vesey St.
Los Angeles, CA 90067                      Chicago, IL 60693                    New York, NY 10285



 Euler Hermes North America Ins. Co.        TekSystems, Inc.                     ScanSource, Inc.
800 Red Brook Blvd.                        5115 Parkcenter Ave.                 6 Logue Ct.
Owings Mills, MD 21117                     Dublin, OH 43017                     Greenville, SC 29615



 Metropolis IP Inc.                         Perez & Morris LLC                  Aaron Cole
325 St. SE, Unit 1209                      800 Ravine's Edge Court, Suite 300   2323 Park Ave.
Calgary, AB, T2G 0T9 Canada                Columbus, OH 43235                   Cincinnati, OH 45206
          Case 2:19-bk-50766            Doc 23   Filed 03/14/19 Entered 03/14/19 13:04:26      Desc Main
                                                 Document     Page 5 of 5
Carl Zapffee, Esq.                          James M. Williams                  Neil Sander
Zwicker & Associates, P.C.                  158 N. Broadway                    2 Miranova Place, Suite 700
100 Corporate Woods, Suite 230              New Philadelphia, OH 44663         Columbus, OH 43215
Rochester, NY 14623


Walter & Haverfield PLL
c/o Allison E. Cole
50 Public Square, 1300 Terminal Tower
Cleveland, OH 44113-2253
